ORDER
PER CURIAM.
Defendant, Charles E. Gray, appeals from the judgment entered upon a jury verdict convicting him of second-degree murder in violation of Section 565.021, RSMo 2000; armed criminal action in violation of Section 571.015, RSMo 2000; and first-degree robbery in violation of Section 569.020, RSMo 2000. He contends the trial court erred in admitting hearsay evidence.
*15Having reviewed the briefs of the parties and the record on appeal, we conclude the admitted evidence was not so prejudicial that it deprived Defendant of a fair trial. State v. Shaw, 14 S.W.3d 77, 81 (Mo.App. E.D.1999). An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum for their use only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).